Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22, 24-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tee (hereinafter Tee, US 2015/0310085).
In regards to independent claim 1, Tee teaches a distributed system for managing a managed infrastructure with a plurality of devices, comprising:
an extraction engine in communication with an a managed infrastructure (Tee, [0070], “In one embodiment the system 10 is an event clustering system 10 that includes an extraction engine 12 in communication with an infrastructure 14”), the extraction engine in operation receiving messages from the managed infrastructure and produces events that relate to the managed infrastructure and converts the events into words and subsets used to group the events into clusters that relate to failures or errors in the managed infrastructure (Tee, [0070], “The extraction engine 12 breaks event messages into subsets of messages that relate to failures or errors in the infrastructure 14. The subsets of messages can be grouped into clusters”), including managed infrastructure physical hardware, the managed infrastructure supporting the flow and processing of information (Tee, [0067], “software used to send, receive, and manage the signals that are transmitted, and everything, both hardware and software, that supports the flow and processing of information.”); 
a sigalizer engine that includes one or more of an NMF engine, a k-means clustering engine and a topology proximity engine (Tee, [0078], “sigalizer engine 22 includes a plurality of engines as illustrated in FIG. 5. As non-limiting examples, an NMF engine 24, a k-means clustering engine 26 and a topology proximity engine 28 are provided”), the sigalizer engine determining one or more common steps from events and produces clusters relating to events, the sigalizer engine determining one or more common characteristics of events and producing clusters of events relating to the failure or errors in the managed infrastructure, where membership in a cluster indicates a common factor of the events that is a failure or an actionable problem in the physical hardware managed infrastructure directed to supporting the flow and processing of information (Tee, [0079], “The sigalizer engine 22 determines sigalizer common steps to ascertain how many clusters to extract from clustering events”); and 
a plurality of autonomous computers linked by a computer network, and equipped with distributed system software (Tee, [0162], “In certain embodiments, the dashboard system can be executed in distributed computing environments where tasks are performed by local and remote processing devices that are linked” Examiner Note: Champagne et al. (US 2005/0198269) defines a ““distributed system” typically refers to a collection of autonomous computers linked by a network or networks” [0029]).
In regards to dependent claim 2, Tee teaches the system of claim 1, wherein the distributed system enables managed devices to coordinate their activities and share resources of a system hardware (Tee, [0162], “In certain embodiments, the dashboard system can be executed in distributed computing environments where tasks are performed by local and remote processing devices that are linked” Examiner Note: Champagne et al. (US 2005/0198269) defines a ““distributed system” typically refers to a collection of autonomous computers linked by a network or networks” [0029]).
In regards to dependent claim 3, Tee teaches the system of claim 1, wherein the distributed system provides a single, integrated computing facility (Tee, [0162], “In certain embodiments, the dashboard system can be executed in distributed computing environments where tasks are performed by local and remote processing devices that are linked” Examiner Note: Champagne et al. (US 2005/0198269) defines a ““distributed system” typically refers to a collection of autonomous computers linked by a network or networks” [0029]).
In regards to dependent claim 4, Tee teaches the system of claim 1, wherein the distributed system includes collections of modules, each with its own specific function, interconnected to carry out integrated data acquisition and control (Tee, [0162], “In certain embodiments, the dashboard system can be executed in distributed computing environments where tasks are performed by local and remote processing devices that are linked” Examiner Note: Champagne et al. (US 2005/0198269) defines a ““distributed system” typically refers to a collection of autonomous computers linked by a network or networks” [0029]).
In regards to dependent claim 5, Tee teaches the system of claim 1, wherein an agent runs on the managed devices (tee, “Events are received by a coordinator 42 that executes clustering of the clustering events”).
In regards to dependent claim 6, Tee teaches the system of claim 1, wherein the events are converted into words and subsets used to group the events into clusters that relate to failures or errors in the managed infrastructure (Tee, [0070], “The extraction engine 12 breaks event messages into subsets of messages that relate to failures or errors in the infrastructure 14. The subsets of messages can be grouped into clusters”), [0071], “The extraction engine 12 extracts text components from the event messages and converts them into words and subtexts”).
In regards to dependent claim 7, Tee teaches the system of claim 1, wherein the at least one extraction engine includes one or more of a Non-negative Matrix Factorization NMF engine, a k-means clustering engine and a topology proximity engine engine (Tee, [0078], “sigalizer engine 22 includes a plurality of engines as illustrated in FIG. 5. As non-limiting examples, an NMF engine 24, a k-means clustering engine 26 and a topology proximity engine 28 are provided”).
In regards to dependent claim 8, Tee teaches the system of claim 1, wherein the at least one extraction engine is configured to determine one or more common characteristics of events and produces clusters relating to events (tee, [0079], “The sigalizer engine 22 determines sigalizer common steps to ascertain how many clusters to extract from clustering events. Membership in a cluster indicates a common factor, which can be a failure or an actionable problem in the infrastructure 14”).
In regards to dependent claim 9, Tee teaches the system of claim 1, wherein the at least one extraction engine includes first, second and third engines engine (Tee, [0078], “sigalizer engine 22 includes a plurality of engines as illustrated in FIG. 5. As non-limiting examples, an NMF engine 24, a k-means clustering engine 26 and a topology proximity engine 28 are provided”).
In regards to dependent claim 10, Tee teaches the system of claim 9, wherein the third engine assigns a graph coordinate to the event (Tee, [0085], “In one embodiment, the k-means clustering engine 26 uses the graph coordinates 30 to cluster the clustering events using a k-means algorithm to determine hop proximity of the source of the event”).
In regards to dependent claim 11, Tee teaches the system of claim 1, wherein an optional subset of attributes is extracted for each event and turned into a vector (Tee, [0081], “with nodes, to the event with an optional subset of attributes being extracted for each event and turned into a vector”).
In regards to dependent claim 12, Tee teaches the system of claim 10, wherein the third engine inputs a list of devices and a list a connection between components or nodes in the managed infrastructure (Tee, [0082], “In one embodiment, the topology engine 28 inputs a list of devices and a list of hops, where hop is a connection between components or nodes in the infrastructure 14”).
In regards to dependent claim 13, Tee teaches the system of claim 1, wherein the at least one extraction engine includes or is coupled to a k-means clustering engine that user graph coordinates to generate one or more clusters that brings together events with similar characteristics (Tee, [0082], “M.sub.ik undergoes K-means decomposition, FIG. 7. Each event is a transformed vector, where (V.sub.o is transformed time stamp, V.sub.i,-V.sub.n and so forth are transformed graph coordinates 30) are grouped into k clusters such that d(V.sub.i, V.sub.2,) is minimized”).
In regards to dependent claim 14, Tee teaches the system of claim 1, wherein the at least one extraction engine includes or is coupled to an NMF engine that first extracts clusters that have greater importance (tee, [0087], “In one embodiment, the NMF engine 24 factors the matrix M into A and B, where A are deemed to be significant and are extracted, e.g, clusters deemed significant are extracted”)
In regards to dependent claim 15, Tee teaches the system of claim 1, wherein the clusters are assigned a start and an end time (Tee, [0068], “An event can include a time stamp, and a name for the entity changing state”)
In regards to dependent claim 16, Tee teaches the system of claim 1, wherein the managed infrastructure is from a business organization (Tee, [0136], “In this embodiment, runtime includes displaying of the dashboard in a business application using data from business application data sources”).
In regards to dependent claim 17, Tee teaches the system of claim 1, wherein the managed infrastructure includes, computers, network devices, appliances, mobile devices, text or numerical values from which those text or numerical values indicate a state of any hardware or software component of the managed infrastructure (Tee, [0070], “connections of any of the preceding, text or numerical values from which those text or numerical values indicate a state of any hardware or software component of the infrastructure 14”).
In regards to dependent claim 18, Tee teaches the system of claim 1, wherein the managed infrastructure generates data that include attributes selected from at least one of, time, source a description of the event, textural or numerical values from which those text or numerical values indicate a state of any hardware or software component of the managed infrastructure (Tee, [0027], “generates data which include attributes selected from at least one of, time, source a description of the event, textural or numerical values indicating a state of the infrastructure, and is configured to generate reports”).
In regards to dependent claim 19, Tee teaches the system of claim 1, wherein the bus is a publication message bus (Tee, [0095], “the bus 38 can be a publication message bus”).
In regards to dependent claim 20, Tee teaches the system of claim 1, further comprising: a data bus web server coupled to one or more user interfaces (Tee, [0095], “In one embodiment, a data bus web server is coupled to user interfaces as illustrated in”).
In regards to dependent claim 21, Tee teaches the system of claim 1, wherein a plurality of link access modules are in communication with the bus (Tee, [0096], “a plurality of link access modules 40 are in communication with the data bus 38”). 
In regards to dependent claim 22, Tee teaches the system of claim 1, further comprising: a database (Tee, [0072], “The extraction engine 12 receives infrastructure 14 data and produces clustering events and populates a database”).
In regards to dependent claim 24, Tee teaches the system of claim 1, wherein the reformatted data is received at the bus (Tee, [0071], “In one embodiment, the reformatted data is received at a system bus”).
In regards to dependent claim 25, Tee teaches the system of claim 1, wherein a dictionary is generated with word and subtexts using Shannon Entropy, -ln(1/NGen) and normalizes the words and subtexts (Tee, [0072], “As a non-limiting example the entropy database is generated using Shannon Entropy, −ln(1/NGen) and normalizes the words and subtexts as follows”).
In regards to dependent claim 26, Tee teaches the system of claim 25, wherein normalized words and subtexts are mapped from a common 0.0 to a non-common 1.0 (Tee, [0075], “As a non-limiting example, normalized entropy for clustering events is mapped from a common, 0.0 and a non-common, 1.0, as discussed hereafter”).
In regards to dependent claim 27, Tee teaches the system of claim 1, further comprising: an entropy database that in operation normalizes entropy for events (Tee, [0075], “An entropy database can be provided. In one embodiment, the entropy normalizes clustering events across data”).
In regards to dependent claim 28, Tee teaches the system of claim 27, wherein normalized entropy for events is mapped to a common. 0.0 and a non-common, 1.0 (Tee, [0075], “As a non-limiting example, normalized entropy for clustering events is mapped from a common, 0.0 and a non-common, 1.0, as discussed hereafter”).
In regards to dependent claim 29, Tee teaches the system of claim 1, wherein entropy is assigned to the alerts (Tee, [0075], “Entropy is assigned to the alerts”).
In regards to dependent claim 30, Tee teaches the system of claim 1, wherein the alerts are run in parallel with activities of the at least one extraction engine (tee, [0098], “The alerts can be run in parallel with the activities of the system”)
In regards to dependent claim 31, Tee teaches the system of claim 1. wherein the alerts are passed to the at least one engine (tee, [0098], “The alerts are passed to the sigalizer engine 22, FIG. 5”)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10884835, 10803133. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘835, ‘133 contain all limitations of the current application.
Current Application
‘133
A distributed system for managing a managed infrastructure with a plurality of devices, comprising: an extraction engine in communication with an a managed infrastructure, the extraction engine in operation receiving messages from the managed infrastructure and produces events that relate to the managed infrastructure and converts the events into words and subsets used to group the events into clusters that relate to failures or errors in the managed infrastructure, including managed infrastructure physical hardware, the managed infrastructure supporting the flow and processing of information; a sigalizer engine that includes one or more of an NMF engine, a k-means clustering engine and a topology proximity engine, the sigalizer engine determining one or more common steps from events and produces clusters relating to events, the sigalizer engine determining one or more common characteristics of events and producing clusters of events relating to the failure or errors in the managed infrastructure, where membership in a cluster indicates a common factor of the events that is a failure or an actionable problem in the physical hardware managed infrastructure directed to supporting the flow and processing of information; and a plurality of autonomous computers linked by a computer network, and equipped with distributed system software.
An event clustering system, comprising: a managed infrastructure with hardware components; an extraction engine in communication with a managed infrastructure, the extraction engine in operation receiving messages from the managed infrastructure and produces events that relate to the managed infrastructure and converts the events into a sequence of attributes that have text or numerical values indicative of a state of a hardware component; a signalizer engine that determines one or more common characteristics of events and produces clusters of events relating to the failure or errors in the managed infrastructure, where membership in a cluster indicates a common set of attributes of the events that is a failure or an actionable problem in the physical hardware managed infrastructure directed to supporting the flow and processing of information, in response to production of the clusters of events one or more physical changes in a managed infrastructure hardware is made; a reference tool signalizer that uses one or more recipes as a subset of monitored events which are analyzed using a feature detection algorithm to determine textual simularity, when there is a textual similarity, then it determines that collections of events share a common attribute, possessing either identically equal textual values, or values that are similar to a pre-defined threshold with production of an output of clusters, and in response to production of the clusters one or more physical changes in a managed infrastructure hardware is made.

.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171